Seinfeld, J.*
(concurring) — I concur with the majority’s conclusions that (1) Schafer violated RPC 1.6 by disclosing his client’s confidences; (2) there is no applicable exception *174that excuses his conduct; and (3) a six-month suspension is appropriate. I write separately solely to express my respectful disagreement with the majority’s suggestion that, under the circumstances here, a favorable outcome for the public at large justified the intentional violation of client confidentiality.
Although Schafer’s flagrant betrayal of his client’s confidences ultimately led to the public unveiling of judicial misconduct, this fact does not make Schafer’s conduct less reprehensible or less deserving of serious discipline. By suggesting that it does, we discard clear standards of professional conduct; instead, we adopt hindsight as a yardstick to measure the appropriate sanctions for the “knowing disregard for an attorney’s code of conduct. . ..” Majority at 173.
Under the majority’s reasoning, had Schafer’s disclosures not led to Judge Anderson’s removal, for any of various possible reasons, the majority’s mitigating factor would not be applicable. But because the disclosures did lead to a positive outcome, the majority adopts and applies a mitigating factor. This double standard allows lawyers to gamble on a positive outcome to justify what otherwise would be clearly unacceptable conduct.
Maintaining public confidence in the legal profession is an important purpose of attorney discipline. Although maintaining client confidences promotes this purpose, there are situations where it is appropriate to mitigate the sanction for a violation. In re Disciplinary Proceeding Against Halverson, 140 Wn.2d 475, 498, 998 P.2d 833 (2000); In re Disciplinary Proceeding Against Plumb, 126 Wn.2d 334, 337, 892 P.2d 739 (1995); In re Disciplinary Proceeding Against McMullen, 127 Wn.2d 150, 163, 896 P.2d 1281 (1995). But when considering mitigating factors, the sanctioned attorney’s motive or lack of intent to violate the rules is critical. See ABA Standards for Imposing Lawyer Sanctions std. 9.3 (1991) (absence of a dishonest or selfish motive is a mitigating factor); see also In re Disciplinary Proceeding Against Allper, 94 Wn.2d 456, 464, 617 P.2d 982 *175(1980) (“the attorney’s motive and purpose” is a mitigating factor).
As the majority notes, “[n]one of Schafer’s excuses for his breach of Hamilton’s trust are persuasive.” Majority at 164. According to the disciplinary board, “it is not reasonable to believe that any of these disclosures were necessary to report suspected judicial or lawyer misconduct.” Decision Papers (DP) at 554. And at least part of Schafer’s motivation to disclose Hamilton’s confidences was a desire for personal vindication against a judge whom Schafer believed had wronged him. DP at 41-42, 555. The fact that Schafer waited nearly three years to act supports this evaluation of his conduct.
Nor is this a situation where the negligible degree of harm to the client makes it appropriate to mitigate the sanction. See In re Disciplinary Proceeding Against Salvesen, 94 Wn.2d 73, 77, 614 P.2d 1264 (1980) (fact that client suffered no financial loss from attorney’s misuse of client funds a mitigating factor). Schafer’s client sustained humiliation and financial costs.
A premise underlying both our criminal and civil justice systems is individual responsibility. But, in law, we also temper justice with mercy, recognizing circumstances that may interfere with a tortfeasor’s or criminal’s exercise of individual responsibility, such as mental illness or substance abuse. Mercy is not warranted, however, where an individual intentionally or irresponsibly violates society’s edicts because of a wish for personal vindication, even if the inappropriate conduct happens to lead to a favorable outcome. The Supreme Court should hold that individual responsibility is equally critical to the attorney disciplinary rules.
Here, where the record indicates that Schafer intentionally violated the Rules of Professional Conduct and the record does not show that he was unable to assume full responsibility for his actions, the court should not consider as a mitigating factor any benefit that the public enjoyed as a result of Schafer’s unprofessional conduct.

 Judge Karen G. Seinfeld is serving as a justice pro tempore of the Supreme Court pursuant to Const, art. IV, § 2(a).